— Judgment of the Supreme Court, New York County (William Davis, J.), rendered on October 6, 1988, convicting defendant of murder in the second degree and sentencing him to a prison term of 25 years to life, is unanimously affirmed.
Upon viewing the evidence in the light most favorable to the People, we find that the People proved beyond a reasonable doubt defendant’s criminal responsibility for the brutal slaying of a midtown hotel resident in 1986. Although the evidence indicated defendant suffered from chronic schizophrenia, the People’s expert was of the opinion that defendant did not lack substantial capacity to understand and appreciate the consequences of his conduct and knew that his conduct was wrong at the time of the incident. Since the question of sanity is primarily for the jury and no serious flaw exists in the testimony of the People’s expert, no basis exists for disturbing the jury’s finding. (See, People v Briecke, 143 AD2d 1025 [2d Dept], lv denied 73 NY2d 920 [1988].)
Contrary to defendant’s contention, the trial court never precluded defendant from asserting the defense of justification as an alternative to his insanity defense.
Defendant attributes prejudicial error to several of the prosecutor’s summation remarks. None of these alleged errors was properly preserved for appellate review, as a matter of law, by virtue of defense counsel’s failure to timely object to them at trial (see, CPL 470.05 [2]; People v Grant, 148 AD2d 632 [2d Dept 1989]), and we thus do not reach them. Were we to reach the point, the remarks do not warrant reversal. Concur — Ross, J. P., Asch, Milonas, Rosenberger and Ellerin, JJ.